Citation Nr: 0522696	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO). 

In August 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the veteran's claims 
file. 

The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death is REMANDED to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran died in July 2002, and the cause of death was 
acute coronary insufficiency; no other condition was 
implicated in his death.   

2. Heart disease was not manifested in service or within the 
first year after service or was heart disease related to 
service-connected right knee disability. 

3. The service-connected right knee disability was neither 
the immediate cause of death nor or was it etiologically 
related to the cause of death; and the service-connected 
right knee disability neither combined with heart disease to 
cause death nor did the right knee disability aid or assist 
in the cause of death. 

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the claimant's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In August 2002 by letter, the RO provided pre-adjudicatory 
VCAA notice on the issues of service connection for the cause 
of the veteran's death.  The notice included the type of 
evidence needed to substantiate the claim, namely, evidence 
of the cause of death, evidence of an injury, disease, or 
event, causing an injury or disease, during service; and 
evidence of a relationship between the cause of death and the 
injury, disease, or event, causing an injury or disease 
during service.  The appellant was notified that VA would 
obtain service records, VA records and records of other 
Federal agencies and that she could submit private medical 
records or with her authorization VA would obtain private 
medical records on her behalf.  She was given 30 days to 
respond.  In the February 2003 statement of the case, the RO 
cited the provision of 38 C.F.R. § 3.159 pertaining to the 
request to provide any evidence in her possession to support 
the claim. 

Regarding the timing of the 38 C.F.R. § 3.159 notice, since 
the notice came after the initial adjudication of the claim, 
it did not comply with the requirement that the notice must 
precede the adjudication.  However the action of the agency 
of original jurisdiction described above cured the error in 
the timing of the notice because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional argument and evidence, which she did, and to 
address the issue at a hearing.  Mayfield v. Nicholson, 19 
Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the appellant was not prejudiced by the 
delay in providing the § 3.159 notice because the delay did 
not affect the essential fairness of the adjudication, and no 
further action is needed to ensure compliance with the duty 
to notify under the VCAA.

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and a 
VA medical opinion.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

Factual Background

The death certificate shows that the veteran died in July 
2002 at home.  The immediate cause of death was acute 
coronary insufficiency.  No underlying or other contributing 
cause of death was listed.  An autopsy was not preformed.

At the time of death, service connection was in effect for a 
total right knee replacement, rated 60 percent disabling.  
The veteran was also rated totally disabled because of the 
right knee disability. 

The service medical records to include the report of 
separation examination contain no complaint, finding, or 
history of heart disease.  

After service on VA examination in February 1947, no 
cardiovascular abnormality was found. 

VA records, dated in January 1956, disclose that the veteran 
was admitted for evaluation of chest pain over a period of 
two and one-half months. Physical examination and 
laboratory/diagnostic studies, including an EKG, disclosed no 
cardiovascular abnormality and heart disease was not 
diagnosed. 

VA records disclose a four history of treatment for 
hypertension in December 1977.  Records from 1983 to 1993 
document a history of heart disease including 
arteriosclerotic heart disease with myocardial infarction, 
cardiomegaly, congestive heart failure, and cardiomyopathy. 

A heart scan by VA in October 1995 revealed a left 
ventricular ejection fraction at rest of 54 percent.  A chest 
x-ray revealed an accentuated cardiac size.

In a statement, dated in June 2003, a former VA physician's 
assistant stated that the veteran was one of her former 
patients.  She stated that he was an obese man who suffered 
from congestive heart failure and degenerative joint disease 
of the knees.  She further stated that the veteran's 
congestive heart failure was exacerbated by his obesity and 
that his obesity was directly related to his inability to 
exercise due to pain in his knees.

In November 2003, the RO requested a VA medical opinion on 
the question of whether the veteran's service-connected right 
knee disability contributed to his death.  After a review of 
the veteran's file, the physician noted that: in 1986, the 
veteran was diagnosed congestive heart failure and his weight 
was 306 pounds; in 1987, an EKG revealed a right bundle 
branch block; in 1988, an EKG revealed an old inferior wall 
infarction, paroxysmal atrial tachycardia, and bifascicular 
block; in 1991 and 1992, there was evidence of congestive 
heart failure; and in 1993, severe chronic obstructive 
pulmonary disease was diagnosed. 

The physician reported that from 1985 until the veteran's 
death, the veteran had severe restrictive problems of massive 
obesity, chronic obstructive pulmonary disease, 
arteriosclerotic heart disease, and chronic congestive heart 
failure.  The physician then expressed the opinion that it 
was less likely than not that the veteran's right total knee 
replacement contributed in any way to his death because the 
veteran's death was contributed to by the multiple risk 
factors listed above that were reflected in his record for 
some fifteen years prior to his death and none of the risk 
factors were related to his service-connected right knee 
disability. 

In August 2004, the appellant expressed her belief that the 
veteran's service-connected right knee disability precluded 
his ability to fully exercised and resulted in obesity 
leading to his cardiovascular condition.

Principles Relating to Service Connection 

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Cardiovascular disease manifested to a compensable degree 
within one year after service discharge may be presumptively 
service-connected even where the disability was not shown 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis 

The evidence shows that the veteran's death in July 2002 was 
caused by acute coronary insufficiency.  The service medical 
records do not establish the presence of heart disease during 
service, and after service heart disease was not documented 
until the 1970s in the form of hypertension and more severe 
cardiac disease was first shown in the 1980s. 

As heart disease was not incurred in service or manifested to 
a compensable degree within the first post-service year, or 
related in any way to service, there is no basis, factual or 
legal, to associate the veteran's fatal heart disease to 
service.  For this reason, heart disease, which was the 
primary cause of death, was not a service-connected 
disability. 

The remaining question is whether the service-connected right 
knee disability contributed to the cause of death. 

The appellant contends that the veteran's service-connected 
right knee disability precluded his ability to exercise and 
caused his obesity, which in turn contributed to his fatal 
heart disease.  In support of her claim, a former VA 
physician's assistant expressed the opinion that the 
veteran's congestive heart failure was exacerbated by his 
obesity and that his obesity was directly related to his 
inability to exercise due to pain in his knees. 

The evidence against the claim consists of the opinion of a 
VA physician, who after a review of the veteran's file, 
stated that that it was less likely than not that the 
veteran's right total knee replacement contributed in any way 
to his death because the veteran's death was contributed to 
by the multiple risk factors listed above that were reflected 
in his record for some fifteen years prior to his death and 
none of the risk factors were related to his service-
connected knee disorder.  

With regard to the medical evidence, the Board finds the 
opinion of the VA physician more persuasive because the 
physician is trained to identify and diagnosis diseases and a 
physician's assistant is not equally trained and therefore 
not competent to offer a medical opinion.  Moreover, the 
physician reviewed the veteran's file and the physician's 
assistant did not.  And the physician's assistant referred to 
degenerative joint disease of the knees, but only the right 
knee was a service-connected disability.  For these reasons, 
the Board rejects the opinion of the physician's assistant. 

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and the service-connected right knee disability is required 
to support the claim.  The veteran as a layperson is not 
competent to offer a medical opinion and consequently her 
statements and testimony to the extent that she associates 
the cause of death to the service-connected right knee 
disability does not constitute medical evidence.  Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  Therefore, the Board 
must reject the appellant's statements and testimony as 
favorable evidence linking the cause of death to the service-
connected right knee disability. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
competent medical evidence that the fatal heart disease was 
related to service or that the service-connected right knee 
disability contributed to the cause of the veteran's death, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In a May 2004 rating decision, the RO denied entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C. § 1151.  
The Board construes as a notice of disagreement with this 
determination the appellant's testimony in August 2004.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, to ensure due process, the issue is REMANDED for 
the following action:

Furnish the appellant a statement of the 
case regarding the issue of entitlement 
to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1151.  The appellant 
must perfect the appeal of the issue by 
filing a timely substantive in order to 
have the issue reviewed by the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


